Exhibit 10.2
SUMMARY OF ANNUAL COMPENSATION OF OUTSIDE DIRECTORS
The following table summarizes the annual compensation of our outside directors
to be effective on January 1, 2011. Employee directors are not compensated for
service as a director.

     
Cash Retainer
  $55,000
 
   
Audit Committee Chairperson Retainer
  $20,000
 
   
Committee Chairperson Retainer (other
than Audit Committee)
  $15,000
 
   
Board Meeting Attendance Fee
  $2,000
 
   
Committee Meeting Attendance Fee
  $2,000
 
   
Deferred Compensation Plan (1)
   
 
   
Travel and Other Expenses
  Actual expenses incurred in the performance of their services as Directors are
reimbursed.
 
   
Director education institutes/activities
  Reimbursed for costs and expenses.
 
   
Accidental Death and Dismemberment Insurance and Business Travel Insurance
  Up to $200,000 accidental death and dismemberment insurance and an additional
$200,000 in the event a director is involved in an accident while traveling on
business relating to our affairs.
 
   
Charitable Matching Gift Program
  Annual maximum of $10,000 per director is matched to eligible educational
institutions and charitable organizations.

 
NOTES TO TABLE
(1) Under the terms of the Harris Corporation 2005 Directors’ Deferred
Compensation Plan (As Amended and Restated Effective January 1, 2009), as
amended (the “2005 Directors’ Plan”), on January 1, April 1, July 1, and October
1 (each such day an “Award Date”) of each year, Harris credits each non-employee
director’s account with a number of Harris stock equivalent units having a fair
market value equal to $29,000 (for an annual rate of $116,000), which amount may
be changed from time to time by the Board. In addition, under the 2005
Directors’ Plan, prior to the commencement of a calendar year each non-employee
director may make an irrevocable election to defer all or a portion of his or
her director compensation for the subsequent year or years. Amounts deferred at
the election of the non-employee director may be invested in investment
alternatives similar to those available under the Harris Corporation 401(k)
Retirement Plan or in Harris stock equivalent units, pursuant to which a
non-employee director’s account is credited with a number of units of Harris
stock equivalents based upon the fair market value of Harris common stock on the
date of deferral. Such Harris stock equivalent units are equivalent in value to
our shares of common stock. A non-employee director may not transfer or
reallocate amounts invested in other investments into Harris stock equivalents.
Amounts credited in Harris stock equivalents may be reallocated into any other
investment alternatives, provided director minimum stock ownership guidelines
are satisfied. Deferred amounts and investment earnings on such amounts are
payable in cash following the non-employee director’s resignation, retirement,
or death. Each Harris stock equivalent unit is credited with dividend
equivalents, which are deemed reinvested in additional Harris stock equivalent
units on the dividend payment date.

 



--------------------------------------------------------------------------------



 



Amounts invested in Harris stock equivalents shall be appropriately adjusted in
the event of any stock dividend or split, recapitalization, merger, spin-off,
extraordinary dividends, or other similar events.
A non-employee director may elect to receive amounts deferred under the 2005
Directors’ Plan, including amounts deferred in the form of Harris stock
equivalent units, either in a cash lump sum on a date certain within five years
of his or her resignation or retirement or in annual substantially equal cash
installments over a designated number of years beginning on a date certain
within five years of a director’s resignation or retirement, provided that all
amounts are fully paid within ten years of resignation or retirement.
Within ninety (90) days of a Change of Control (as defined in the 2005
Directors’ Plan), and to the extent permitted by Section 409A of the Internal
Revenue Code, each non-employee director (or former non-employee director) will
receive a lump sum cash payment equal to the then remaining balance in his or
her account.
The foregoing summary description of the 2005 Directors’ Plan is not complete
and is qualified in its entirety by, and should be read in conjunction with, the
complete text of the 2005 Directors’ Deferred Compensation Plan.

 